Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-4, 6-7 and 11-13 are presented for examination.  Claims 5 and 8-10 have been canceled by the preliminary amendment filed on 4/14/2020 and new claims 11-13 have been added by the preliminary amendment filed on 4/14/2020.
   
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/14/2020, 7/15/2020, 10/2/2020, 11/3/2020, 2/5/2021, 7/22/202 and 112/30/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 

Claims 1, 9 and 14 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “a drain pan; and an imager configured to capture an image of the drain pan” and/or “an image acquirer configured to acquire, from the air conditioner via communication, captured image information indicating the image captured by the imager and a dirtiness information outputter configured to output the captured image information and dirtiness information based on the captured image information” and “said performance specification which is not  said loading variable”; examiner is not sure what is information outputter and what is image acquirer and how and from where it function and what kind of image received since imager is configured to capture the image of the drain pan while the image is acquirer or received by communication and how the communication is occurred is not clear and the image is received from air conditioner is not clear as to the image of the pan is received and appears to be confusing language and requested applicant to review and to clarify language and relationship between limitations as necessary and as required for all pending claims in the instant application stated above; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 11-13 are rejected pre-AIA  under 35 U.S.C. 102(a)(1) / (a)(2) / (b) as being anticipated by Suzuki et al. (Pub. No. US 20200248924 A1).

As to claims 1 and 6-7, Suzuki teaches the invention including an air-conditioning management system, comprising: an air conditioner as air processing device of figure 1 (see, para 0029)and an air-conditioning management device (see, para 0030), wherein the air conditioner comprises: a drain pan (see, figure 1, element 104); and an imager configured to capture an image of the drain pan (figure 1, element 60 and para 0029), and the air-conditioning management device comprises: an image acquirer configured to acquire, from the air conditioner via communication, captured image information indicating the image captured by the 

As to claim 2, Suzuki teaches the air-conditioning management system wherein the air-conditioning management device further comprises a storage (see, para 0081-0083).  

As to claim 3, Suzuki teaches the air-conditioning management system wherein the dirtiness information outputter determines, based on the captured image information, necessity of cleaning the drain pan and outputs, as the dirtiness information, information regarding the necessity of cleaning the drain pan (see, para 0029-0030, 0078-0079, 0082-0084). 

As to claim 4, Suzuki teaches the air-conditioning management system further comprising: a second air conditioner configured to operate under a same environment as the air conditioner operates, wherein the dirtiness information outputter outputs, as dirtiness information of the second air conditioner, dirtiness information based on the captured image information acquired from the air conditioner (see, abstract and figures 1-3 and col. 1, line 32 to col. 2, line 10).

As to claim 11, Suzuki teaches the air-conditioning management system wherein the air-conditioning management device further comprises a comparator configured to compare the captured image information with the reference image information and determine whether a number of pixels in which the capture image information is different from the reference image information is equal to or greater than a threshold, a value of the threshold is optionally selectable, and the dirtiness information outputter outputs the dirtiness information based on a 

As to claim 12, Suzuki teaches the air-conditioning management system wherein the air- conditioning management device further comprises a notifier configured to notify a terminal of the dirtiness information (see, para 0003, 0021-0023).

As to claim 13, Suzuki teaches the air-conditioning management system further comprising a monitoring terminal with which an operation by which a setting for an imaging schedule of the drain pan is changed is performed (see, para 0002-0003, 0021, 0167-0168).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Simons (US 10571903) is related to the remote testing of HVAC systems from remote locations.

Mizuyama (US 6813043) is related to image forming, processing device and storage medium for storing program used thereby.

Willette et al. (US 10509377) is related to the system for monitoring and controlling indoor air quality.

Bergman et al. (US 9816719) is related to the remote control of an HVAC system that uses a common temperature setpoint for both heat and cool modes.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119